DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previous 112 rejections of claims 1, 7, and 11 have been withdrawn based on Applicant’s clarifying amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, it is unclear what is meant by the term “micro spring.” It is unclear whether this means merely that the separate portions of the film (that are separated by cuts) each react when 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 1, 7, 10, 21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. (US 2017/0110531, “Ko”) in view of Ryu et al. (US 2016/0295685, “Ryu”).
Regarding claims 1, 7, 21, and 23 Ko teaches a display device (e.g., [0009], [0048]) having a substrate wherein the substrate is provided with upper and lower grooves that are alternately arranged (corresponding to first and second cutting surfaces , see Fig. 3, layer 100, [0043], having grooves 12, [0044]). Ko additionally teaches that the grooves permit the substrate to be flexible and to move in lateral direction, and would thus disperse an impact or force applied to the substrate ([0047]).
    PNG
    media_image1.png
    575
    735
    media_image1.png
    Greyscale
	Ko fails to specifically teach that the cuts within the substrate portion exist so that the adjacent segments touch one another (i.e., that there is not gap between the segments). Ko teaches generally that the width between segments is not particularly limited and may be adjusted in order to adjust the flexibility of the film ([0047]). Furthermore, as the film is flexible, if the film were to be pushed along the top, for example, the adjacent portions would touch and the gap would be closed, thus resulting in no In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, that the cutting surface is formed by cutting from a top or bottom surface does not provide a structural limitation to the surface. Because the substrate film of modified Ko teaches a surface having grooves or cuts from the top and bottom surface it is considered to read on the claimed cutting surfaces.
Regarding claim 10, Ko additionally teaches the inclusion of a layer between the display and the substrate layer (buffer layer, [0069]). The Examiner notes that the term “below” is not specifically defined and the buffer layer of Ko may be considered to be “below” the substrate layer of Ko, depending on the orientation of the device itself. Further, the buffer layer of Ko would act to provide support to the display and to the substrate (e.g., it planarizes the display and prevents the passage of moisture and impurities, [0069]).   
Claims 2-4, 6, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko in view of Ryu, and further in view of Prushinskiy et al. (US 2013/0169515, “Prushinskiy”).
Regarding claims 2 and 3, the combination remains as applied to claim 1, above, and Ko additionally teaches that the first and second grooves or cuts may extend to within 1/2 to 2/3 through the substrate (see, e.g., Fig. 2, and [0047], wherein the depth of the groove is roughly 2/3 of the way through the substrate). Moreover, it would have been obvious to the ordinarily skilled artisan to have 
Regarding claim 4, Ko teaches that the sliding film layer has a plurality of segments (see Figs. 8 and 9). Additionally, because the film is flexible and may be extended by the application of force (i.e., the grooves expand and contract in reaction to an applied force e.g., [0044] – [0047]), they may be considered to be connected in a spring-like mechanism (see also Figs. 8 and 9, [0056] wherein the grooves would permit the springing back of the display after the application of a force). Further, because the cuts or grooves do not extend entirely through the film, the adjacent segments may be considered to be “connected.” 
Regarding claim 6, Ko additionally teaches that there may be a plurality of cuts or cutting surfaces that are parallel to one another (see Figs. 2 or 8, having the top and bottom grooves parallel to one another). 
Regarding claim 22, as described in the rejection of claim 1, above, modified Ko (Ryu) teaches that a bendable area may be made by cutting slits in a flexible substrate (Fig. 3, [0048] – [0051]). Ryu teaches that when in a non-bent configuration, the segments separated by the cuts or slits should be . 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ko in view of Ryu, as applied to claim 1, above, and further in view of Cheng et al. (US 2015/0287747, “Cheng”).
Regarding claim 5, Ko teaches that the substrate may be made of any flexible material, such as a polyimide, ([0044]) but fails to specifically teach the presently claimed materials. In the same field of endeavor of flexible display devices ([0001], [0002]), Cheng teaches that a polyethylene glycol terephthalate material is a suitable material for providing a substrate having improved flexibility, reliability, and toughness ([0020], [0032], [0054]). It therefore would have been obvious to have used a polyethylene glycol terephthalate material as the substrate material of Ko for its improved flexibility, reliability, and toughness ([0020], [0032], [0054]). Additionally the Examiner notes that the simple substitution of a known element or compound that would have provided predictable results (in this case the use of a polyethylene glycol terephthalate substrate would function predictably as a substrate material in a flexible display device, see Cheng [0020], [0032], [0054]) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 

Claims 8-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko in view of Ryu, as applied to claim 7, above, and further in view of Zhang et al. (US 2017/0336831, “Zhang”).
Regarding claim 8, the combination remains as applied to claim 7, above, and Ko teaches that the display members may be situated laterally at a regular or preset distance (see Figs. 8 and 9, wherein the display portions are placed on non-groove areas, [0094] – [0096]) but fails to specifically teach the inclusion of a first adhesive between the film layer and the display layer. In the same field of endeavor of flexible display devices ([0004]), Zhang teaches the inclusion of a support layer over a substrate ([0033] and general [0028] – [0034]) and teaches an adhesive applied to this layer in order to adhere the substrate to a display device ([0035]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included an adhesive layer between the support layer (or buffer or planarization layer) in order to attach the layers while maintaining flexibility, barrier properties, and transparency (Zhang, e.g., [0035]). 
Regarding claim 9, modified Ko additionally teaches that the adhesive may be an optically clear adhesive (Zhang, e.g., [0035]). 
Regarding claim 10, Ko additionally teaches the inclusion of a layer between the display and the substrate layer (buffer layer, [0069]). The Examiner notes that the term “below” is not specifically defined and the buffer layer of Ko may be considered to be “below” the substrate layer of Ko, depending on the orientation of the device itself. Further, the buffer layer of Ko would act to provide support to the display and to the substrate (e.g., it planarizes the display and prevents the passage of moisture and impurities, [0069]).  
Regarding claim 11, Zhang teaches the inclusion of a support layer over a substrate ([0033] and general [0028] – [0034]) and teaches an adhesive applied to this layer in order to adhere the substrate to a display device ([0034], [0035] and see [0043], describing that adhesive layers may be used to attach various layers within a display device). It would have been obvious to the ordinarily skilled artisan at the 
Regarding claims 12 and 13, modified Ko additionally teaches that the adhesive would be positioned on a non-grooved (or uncut) area of the substrate (see Ko, Figs. 8 and 9, wherein the display portions are placed on non-groove areas, [0094] – [0096]). 
Regarding claim 14, modified Ko additionally teaches that the adhesive may be an optically clear adhesive (Zhang, e.g., [0035]).

Response to Arguments
Applicant’s arguments filed 10/25/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Ko fails to teach that its cuts or grooves are formed by cutting from a top or bottom surface as presently claimed. However, the Examiner notes that these are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe
Applicant argues that the segments of the substrate of modified Ko would not slide in the direction if the cuts or slits when acted upon by a force. The Examiner respectfully disagrees. For example, Ko teaches that the substrate may be made of a flexible material ([0044]) and the grooves may have a deeper depth than width ([0047], [0050]) and Ryu teaches that the slits or grooves may be cut so that the segments contact one another. Therefore, the film of modified Ko would be expected to have segments that “slide” relative to each other along an extending direction. Additionally, as described in the rejections above, it would have been obvious to have reduced the gap between segments so that the segments were in contact with one another. Please see the rejection of claims 1 and 7, above. Applicant argues that Ko teaches that its film would extend laterally and thus would not have segments that slide against one another as presently claimed. The Examiner respectfully disagrees and notes that the rejection has been modified in view of the present amendments.  
Therefore, claims 1-14 and 21-23 are rejected as described above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2018/0104915) teaches a flexible substrate having a cutting pattern similar to that presently claimed. Abrahams (US 2016/0114551) teaches an anti-slip covering having a similar structure to that of the claimed sliding film (see, e.g., Figs. 1, 8A, and 8B). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782